Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 1 of 27

EXHIBIT A
—
Ne

eek ek pe
S~_ AWM AW

 

~
Seana was DS Ne

 

Case 2:20-cv-00327-SPL Document 1-3

ARNETT & ARNETT, P.C.
Mark W. Arnett

J] 1120 South Dobson Road, Suite 110

Chandler, Arizona 85286

Phone (480) 839-4600

mark @arizonainsurancelaw.com
State Bar No. 11375

Attorneys for the Plaintiff

Filed 02/12/20 Page 2 of 27

STATE OF ARIZONA
DEPT. OF INSURANCE

JAN 14 2020

TIME) |. ODA
SERVICE OF PROCESS

SUPERIOR COURT OF ARIZONA
IN MARICOPA COUNTY

 

WAYSIDE OASIS RV PARK LLC, a
limited liability company,

 

Plaintiff,
VS.
_OWNERS INSURANCE COMPANY a
“ corporati on,

Defendant.

9, of ¥2020-09050>
" i SARs
2-251 4434

ww. a org
Sponsored by the
Maricopa County Bar Assacialian

 

 

 

 

WARNING: This is an official document from the court that affects your rights. Read this
carefully. If you do not understand it, contact a lawyer for help.

 

FROM THE STATE OF ARIZONA TO: OWNERS INSURANCE COMPANY

1. A lawsult has been filed against you. A copy of the lawsuit and other court papers are served

on you with this “Summons”.

2. lf you do not want a judgment or order taken against you without your input, you must file
an “Answer” or a “Response” in writing with the court, and pay the filing fee. If you do not
file an “Answer” or “Response” the other party may be given the relief requested in his/her
Petition or Complaint. To file your “Answer” or “Response” take, or send, the “Answer” or

“Response” to the:

Office of the Clerk of the Superior Court, 201 West Jefferson Street, Phoenix, Arizona

85003-2205 OR

Office of the Clerk of the Superior Court, 18380 North 40th Street, Phoenix, Arizona

85032 OR

Office of the Clerk of Superior Court, 222 East Javelina Avenue, Mesa, Arizona

85210-6201 OR

‘ + Office of the Clerk of Superior Court, 14264 West Tierra Buena Lane, Surprise,

Arizona, 85374.

 
a

t~

i
CNA wm AWN =eSwe esi at a Ww N=

rS&

Bs

Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 3 of 27

3.

‘Mail a copy of your “Response” or “Answer” to the other party at the address listed on the

top of thle Summons.

If this “Summons” and the other court papers were served on you by a registered process
sorver or the Sheriff, within the State of Arizona, your “Response” or “Answer” must be filed
within TWENTY (20) CALENDAR DAYS from the date you were served, not counting the day
you were sorved. If this “Summons” and the other papers were served on you by a
registered process cerver or the Sheriff outelde the State of Arizona, your Response must
be filed within THIRTY (30) CALENDAR DAYS from the date you were served, not counting
the day you were served. Service by a registered process server or the Sheriff is complete
when made. Service by Publication Is complete thirty (30) days after the date of the {first
publication.

You can get a copy of the court papers filed In this case from the Petitioner at the address
ilsted at the top of the preceding page, from the Clerk of the Superlor Court's Customer
Service Center at:

601 West Jackson, Phoenix, Arizona.85003

18380 North 40th Street, Phoenix, Arizona 85032

222 East Javelina Avenue, Mesa, Arizona 85210

14264 Weat Tierra Buena Lane, Surprise, Arizona, 85374.

Requests for reasonable accommodation for peréons with disabilities must be made to the
office of the judge or commissioner assigned to the case, at least ten (10) judicial days
before your echeduled court date.

Requests for an Interpreter for persons with IImited English proficiency must be made to
the office of the Judge or commissioner assigned to the case at least ten (10) judiclal days

In advance of your scheduled RYO

SIGNED AND SEALED this date: JAN 09 2020

 

» CLERK ont FMP CERF OF SUPERIOR COURT
ar
oePuTY Clem

 

By

 

Deputy Clerk
Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 4 of 27

COPY

   

 

 

 

 

 

JAN 0 9 2020
NR) CLERK OF THE SUPERIOR
2 , 1, GUTIERREZ Pont
Se DEPUTY CLERK
ARNETT & ARNETTrc
ATTORNEYS AT LAW BROTHERS IN PACT
1120 SOUTH DOBSON ROAD,
SUITE 110
CHANDLER, ARIZONA 85286
PHONE (480) 839-4600
Mark W. Arnett
State Bar No. 11375
m izonainsurancelaw,com
Attorneys for the Plaintiff
IN THE
Superior Court
STATE OF ARIZONA
MARICOPA COUNTY |
WAYSIDE OASIS RV PARK LLC, a
limited liability company, CY 2020-090502
Plaintiff, NO. CV
vs. ‘ . COMPLAINT
OWNERS INSURANCE COMPANY , a (TORT NON-MOTOR VEHICLE)
corporation,
Defendant.
1 Plaintiff alleges:

COUNT ONE
(BREACH OF DUTY OF GOOD FAITH AND FAIR DEALING)

 

2 1. At all times mentioned herein, Defendant Owners Insurance Company (“Owners”)

3 || was authorized and was engaged in the business of insurance in Arizona.
eo @&@ NI BD UU BF | NH =

Nw ww Be WN eee eet st
an FOoOBRBRBBESBS BT ABR EHE SAS

 

 

 

Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 5 of 27

2. Plaintiff Wayside Oasis RV Park LLC, (‘Wayside Oasis”) is a limited liability
company incorporated in Arizona doing business in La Paz County, Arizona.

3. Pursuant to A.R.S. §12-401(18), actions against insurance companies may be
brought in any county in which the defendant conducts any business.

4, At all times mentioned herein, the Plaintiff was insured by Owners’ “Tailored
Protection Insurance Policy” commercial property insurance.

a On or about August 2, 2019, and thereafter, Plaintiff suffered a loss covered by the
insurance contract, in that the generator which provides the premiscs with electric power was
destroyed by vandalism. The fuel line was cut and the generator was burned.

6. The policy's Building and Personal Coverage Form defines the “Building” to

include “Personal property .. . that is used to maintain or service the building or structure or its

premises.”
7. Therefore, the policy covers the generator as part of the Building coverage.
8. Plaintiff submitted a claim to Owners.
9. Owners denied the claim stating that the generator did not meet the definition of

“Y our Business Personal Property” which is separate from the Building coverage.

10, In denying the claim, Owners ignored the Building coverage and quoted only the
“Y our Business Personal Property” portion of the policy.

11. Demand has been made upon Owners to pay benefits pursuant to the insurance
contract and Plaintiff has fully performed each and every act required to be performed by it in
accordance with the terms and conditions of the insurance contract.

12. | Owners has intentionally rejected Plaintiff's claim and refused to pay and continues
to refuse to pay the benefits of the insurance contract to Plaintiff's damage.

13. Defendant has breached and continue to breach its duty of good faith and fair

dealing owed to Plaintiff in the following respects:
eo 2 NX DAD A ah |] WY Me

wv NY NO NO we we oe ope ek kp kk
hRSBoBRBS&eRA RAR BBE S&S

 

 

Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 6 of 27

A. Owners denied benefits under the insurance contract without a reasonable
basis for denying benefits, with knowledge or reckless disregard of the lack
of a reasonable basis for denying the benefits;

B. Owners misrepresented to Plaintiff pertinent facts and insurance contract
provisions relating to the insurance coverage in issue;

C. Owners interpreted ambiguous policy provisions in favor of the insurance
company to deny the insured’s claim for benefits;

D. Owners violated Plaintiff’s reasonable expectation that the generator would
be covered; .

E. Owners intentionally failed to provide the insured with the security and
protection from calamity which are the objects of the insurance contract.

14, Plaintiff is informed and believes and, therefore, alleges that Defendant is in breach
and continues to be in breach of its duty of good faith and fair dealing owed to Plaintiff by other
acts or omissions of which Plaintiff is presently unaware. Plaintiff will seek leave of Court to
amend this Complaint at such times as Plaintiff discovers the other acts or omissions of Defendant
constituting such breach.

15. Asa proximate result of the wrongful conduct of Defendant, Plaintiff has suffered
and will continue to ‘suffer out-of-pocket expenses, and other consequential damages, all to
Plaintiff’s general damages.

16. As a result of the acts of Defendant, Plaintiff is, and shall continue to be, required
to employ legal counsel and to incur financial obligation in an amount presently unknown to
Plaintiff. Plaintiff is entitled to recover attomey fees pursuant to A.R.S. §12-341.01.

17, The Defendant has acted and will continue to act in such a way as to justify the
award of punitive damages.

18, The Plaintiff demands a jury trial on ali counts of this complaint.
eo fe N A UN B&B |S BY =

ss et pet
yn = ©

13
14
15
16
17
18
19

 

Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 7 of 27

19, Plaintiff's claims for damages exceed $75,000.
20. The complexity of Plaintiff's claims qualify this mattcr for assignment to Tier 2 as
defined by Rule 26.2(b)(2).
WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
i, For a just and reasonable amount as actual damages for failure to provide
benefits under the insurance contract;
ii. For a just and reasonable amount as general damages;
iii, For punitive and exemplary damages in a just and reasonable amount
appropriate to punish Defendant and to deter Defendant and others from

engaging in similar conduct in the future;

iv, For reasonable attorney fees and costs incurred herein; and
Vv. For such other and further relief as the Court deems just and proper.
COUNT TWO
(BREACH OF CONTRACT)

21. ~All allegations of COUNT ONE above are incorporated by reference as if fully set
forth herein.
22. Owners has breached the insurance contract with Plaintiff to Plaintiff's damage.
WHEREFORE, Plaintiff prays for judgment against Defendant as follows:
i. For a just and reasonable amount as actual contract damages for failure to
provide benefits under the insurance contract;
ii. For reasonable attorney fees and costs incurred herein, and

iii. For such other and further relief as the Court deems just and proper.
NAM & Ww N =

 

Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 8 of 27

Ah

DATED this A day of January, 2020.

 

5

ARNETT & ARNETT

=
By ee ae
Mark W. Amett_ .

1120 South Dobson Road ° Suite 110
Chandler, Arizona 85286

Attorneys for the Plaintiff
a GF N FE

Case 2:20-cv-00327-SPL Document 1-3

 

ARNETT & ARNETTic
ATTORNEYS AY LAW §=SQOTHEAS IN PACT
1120 SOUTH DOBSON ROAD, .
SUITE 110
CHANDLER, ARIZONA 85286
PHONE (480) 839-4600

Mark W. Amett
State Bar No, 11375

mark @arizonainsurancelaw.com
Attomeys for the Plaintiff

Filed 02/12/20 Page 9 of 27

COPY

JAN 0-9 2020
CLERK OF THE SUPERIOR COURT

DEPUTVeLERK

 

IN THE

Superior Court

STATE OF ARIZONA
MARICOPA COUNTY.

 

WAYSIDE OASIS RV PARK LLC, a
limited liability company,

Plaintiff,
vs.

OWNERS INSURANCE COMPANY , a
corporation,

Defendant.

 

CV2020-090503

NO, CV
CERTIFICATE ON COMPULSORY
ARBITRATION

 

 

The undersigned certifies that he knows the dollar limits and any other limitations set forth

by the local rules of practice for the superior court of Maricopa County, and further certifies that

this case is not subject to compulsory arbitration, as provided by Rules 72 through 76 of the

Arizona Rules of Civil Procedure.
-—

SBrNIAMA Ww &

 

 

Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 10 of 27

 

 

A
DATED this day of January, 2020.
ARNETT & ARNETT
By a —
Mark W. Amett

1120 South Dobson Road * Suite 110
Chandler, Arizona 85286
Attorneys for the Plaintiff

Served with Complaint
Case 2:20-cv-00327-SPL Document 1-3

‘@). CT Corporation

TO: KATHLEEN LOPILATO

Filed 02/12/20 Page 11 of 27

Service of Process
Transmittal
01/17/2020

CT Log Number 537010391

AUTO-OWNERS INSURANCE COMPANY

6101 Anacapri Blvd

Lansing, Mil 48917-3999

RE: Process Served In Arizona

FOR: OWNERS INSURANCE COMPANY (Domestic State: OH)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ASOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:
DOCUMENT(S) SERVED:

COURTI/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :

APPEARANCE OR ANSWER DUE:

ATTORNEY(S) / SENDER(S):

REMARKS:

ACTION ITEMS:

SIGNED:
ADDRESS:

For Questions:

WAYSIDE OASIS RV PARK LLC, etc., Pltf. vs. OWNERS INSURANCE COMPANY, etc., Dft.
Summons, Complaint, Certification

Maricopa County - Superior Court, AZ
Case # CV2020090503

Insurance Litigation

C T Corporation System, Phoenix, AZ

By Certified Mail on 01/17/2020 postmarked on 01/15/2020
Arizona

ven 20 days from the date you were served, not counting the day you were
serve

Mark W, Arnett

ARNETT & ARNETT, P.C

1120 South Dobson Road, Suite 110
Chandler, AZ 85286

480-839-4600

The Sunes received have been modified to reflect the name of the entity being
served.

CT has retained the current log, Retain Date: 01/20/2020, Expected Purge Date:
01/25/2020

Image SOP
Email Notification, KATHLEEN LOPILATO lopilato.kathleen@aoins.com
Email Notification, TERR! MCCRUMB mccrumb.terri@aoins.com

Email Notification, Lance Arnott SOPVerification@wolterskluwer,com

C T Corporation System
208 S La Salle St Ste 814
Chicago, IL 60604-1101

866-331-2303
CentralTeam1 @wolterskluwer.com

Page 1 of 1/ AV

Information displayed on this transmittal is for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference, This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any information
contained in the documents themselves. Recipient {s
responsible for interpreting sald documents and for taking
appropriate action. Signatures on certifled mall receipts
confirm receipt of package only, not contents.
Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 12 of 27

EXHIBIT B
FILED: 12/16/2016 1:31:35 PM FRE

Case 2:20-cv-00327- At Ged st 02/12/20
FILE ~

JAN 0 3 2017

 

FILE #: 121452667

Page 13 of 27
ommission

iT

05773232

“a- DOCUMENT # 05770113

 

 

i.

2.

6.

7.

CECE LE ST se tc EI TPP RI BS eh Ba
DO NOT WRITE ABOVE THIS LINE: RESERVED FOR ACO USE DNLY.

ARTICLES OF ORGANIZATION
ENTITY TYPE: LIMITED LIABILITY COMPANY

ENTITY NAME: WAYSIDE OASIS RV PARK LLC
FILE NUMBER: 121452667

STATUTORY AGENT NAME AND ADDRESS:

Street Address: Mailing Address:
LAURA M ORR

14137 W POINSETTIA OR
SURPSRISE

AZ, AZ 85379

ARIZONA KNOWN PLACE OF BUSINESS ADDRESS:

74801 WICKENBUAG RD
WENDEN , AZ 85357

DURATION: Perpetual

MANAGEMENT STRUCTURE: Member-Managed

The names and addresses of all Members are:

1 . DAVID C ORR 2 LAURA M ORR
14137 W POINSETTIA OA 14137 W POINSETTIA DR
SURPRISE, AZ 85379 SURPRISE, AZ 85379

ORGANIZER: David C Orr

12/16/2016

 
 

 

Case 2:20-Cv-00327-SPL Document 1-3 Filed 02/12/20 Page 14 of 27

 
Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 15 of 27

FILED: 12/16/2016 1:31:35 PM DOCUMENT # 06770113
FILE #: 121452667

 

 

a a a ge
DO NOT WRITE ABOVE THIS INE RESERVED FOR ACC USE ONLY

ARTICLES OF ORGANIZATION
1, ENTITY TYPE: LIMITED LIABILITY COMPANY

2. ENTITY NAME: WAYSIDE OASIS RV PARK LLC
3. FILE NUMBER: (21452667

4. STATUTORY AGENT NAME AND ADDRESS:

Street Address: Mailing Address:
LAURA M ORR

14137 W POINSETTIA DR
SURPSRISE
AZ, AZ 85379

5. ARIZONA KNOWN PLACE OF BUSINESS ADDRESS:

74801 WICKENBURG RD
WENDEN, AZ 86957

6, DURATION: Perpetual

7. MANAGEMENT STRUCTURE; Member-Managed

The names and addresses of ali Members are:

1 DAVIOC ORR 2 LAURA MORR
14137 W POINSETTIA DA 14137 W POINSETTIA DR
SURPRISE, AZ 85379 _-~ 7 SURPRISE, AZ 95379

CL

   

ORGANIZER: David € Orr —_ 12/16/2016

 
 

Case 2:20-Cv-00327-SPL Document 1-3 Filed 02/12/20 Page 16 of 27
 

~~ Case 2:20-cv-00327-SPL Document1-3 Filed 02/12/20 Page 17 of 27

 

 

 

 

 

 

 

 

 

BDO NOT WRITE ABOVE THIS LINE, RESERVED FOR ACC USE ONLY,

STATUTORY AGENT ACCEPTANCE

Please read Instructions M002;

1. ENTITY NAME = give the exact name in Arizona of the corporation or LLC that has appointed the
Statutory Agent (this must match exactly the name as listed on the document appointing the
statutory agent, e.g., Articles of Organization or Article of Incorporation):

Wayside Oasis RV Park LLC

2. STATUTORY AGENT NAME - give the exact name of the Statutory Agent appointed by the
entity listed in number 1 above (this will be e/ther an individual or an entity). NOTE - the name
must match exactly the statutory agent name as listed in the document that appoints the
statutory agent (e.g. Articles of Incorporation or Articles of Organization), including any middle
initial or suffix:

Laura M Orr

3. STATUTORY AGENT SIGNATURE:

By the signature appearing below, the individual or entity named in number 2 above

accepts the appointment as statutory agent for the entity named in number 1 above, and
acknowledges that the appointment is effective until the appointing entity replaces the statutory
agent or the statutory agent resigns, whichever occurs first.

The person signing below declares and certifies under penalty of perjury that the Information
contained within this document together with any attachments is true and correct, and is
submitted In compliance with Arizona law.

A _— , Laura M Orr 12/20/2016

 

Signature Printed Name Date

REQUIRED - check only one:

 

Individual as statutory agent: I am
signing on behalf of myself as the individual
(natural person) named as statutory agent.

Entity as statutory agent: I am signing on
behalf of the entity named as statutory agent,
and J am authorized to act for that entity.

 

 

Filing Fee; none (regular processing)
Expedited pracessing ~- not applicable.
All fees are nonrefundable - see Instructions.

Mail: Arizona Corporation Commission - Corporate Filings Section
1300 W. Washington St., Phoenix, Arizona 85007
Fax: 602-542-4100

 

 

 

Please be advised that A.C.C. forms reflact only the minimum provisions required by statute. You should seek private legol counsel for those matters that may pertain
to the Individual neads of your business.

All documents flied with the Arizona Corporation Commission are pubile record and are open for pubitc Inspection,

Jf you have questions after reading the {nstructions, please call 602-542-3026 or (within Arizona only) 800-345-5819,

M002.003 Arizona Carporatlon Commission — Corporationa Division
Rev: 9/2014 Paga | of t
 

 

Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 18 of 27
Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 19 of 27

 

COMMISSIONERS JOO! JERICH
OOUG LITTLE ~ Chairman Executive Olrector
BOB STUMP
608 BURNS
TQW FORESE PATRICIA L. BARFIELO
ANDY TOBIN Diracior
Corporations Division
ARIZONA CORPORATION COMMISSION
WAYSIDE OASIS RV PARK LLC
LAURA M ORR
14137 W POINSETTIA DR
SURPSRISE
AZ, AZ 85379 Effective Date: 12/19/2016

Fille No: L-2145266-7

We have received a decument submission for the above-referenced
entity. If an acceptable form of payment for the correct filing fee
was received, it has been deposited and is nonrefundable pursuant to
statute, unless otherwise noted below, The document is REJECTED

and is being returned for the following reasons:

Before the Commission can file this document, we need a letter cf
acceptance from the statutory agent or the statutory agent's
signature must be included in the Articles/Application.

The submitted document requires a statutory agent acceptance
consenting to the appointment, with the statutory agent's signature.
The statutory agent's signature must be a physical (written, not
typed) signature,

PLEASE NOTE ~- After you correct the document, and before sending it
back to us, you must provide a physical, pen-and-ink signature next to
the printed/typed name at the end of the document. Because corrections
were made, the corrected document must have a new, pen-and-~ink
signature.

-Pleage have David sign on the organizer line.

EMPORTANT INFORMATION:
Follow the instructions below to resubmit your document. If you
originally paid for expedited processing, the resubmitted document
will be processed within the current posted expedited time frame after
we receive the resubmission, and no additional fees are owed. If you
originally paid for regular processing time, the resubmitted document
will be processed within the current posted regular time frame after
we receive the regubmission, and no additional fees are owed. If you
want to upgrade from regular processing to expedited processing, then
you can pay the $35.00 expedite fee when you resubmit the document.

Please Note: Companies must return the corrected document within

1200 WEST WASHINGTON, PHOBNIX, ARIZONA 55007-2029 / 400 WEST CONGRESS STREET, GUITE #221, TUCSON, ARIZONA 89701-1347
Werarenooy » @tt542-3076

 
~~ Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 20 of 27
Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 21 of 27

thirty (30) calendar days of the rejection date to retain the
original file date.

Return the following information to the Corporations Division (ail
pages must be legible):
1. A copy of this letter;
2. All pages of the rejected document with corrections OR
a complete, signed, corrected decument;
3. A NEW cover sheet indicating resubmission; and
4. Any additional paperwork or filing fees, as requested within
this letter.
If you do not owe any additional fees or are paying by MOD account
you can email your resubmission packet as a pdf document attachment
to documentintake@axner .gor.

If you have any questions, please feel free to contact the Customer
Service Call Centex at 602-542-3026, or Arizona residents only may use
the toll free mumber 600-345-5819.

TO SUBSCRIBE TO THE ANNUAL REPORT EMAIL REMINDER SERVICE, GO ONLINE
TO http: //ecorp.azec.gov. USE THE BERVICE FEATURE AND SELECT
"SUBSCRIBE TO EMAIL REMINDER TO FILE ANNUAL REPORT." YOU CAN ALSO
SUBSCRIBE USING THE SEARCH FEATURE TO FIND YOUR CORPORATION'S RECORD,
THEN CLICK ON THE BUTTON FOR "ANNUAL REPORT EMAIL REMINDERS.” IF YOU
CHOOSE NOT TO SUBSCRIBE, YOU WILL NOT RECEIVE ANY REMINDER AT ALL
FROM THE COMMISSION.

Tell us how we are doing. Take the online customer service survey at
www. azec.gov/divisions/Corporationa,

FIL: O01
REV. 12/2012

 
Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 22 of 27
 

 

Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 23 of 27
RECEIVED

JAN 0 8 2017

ARIZONA CORP. COMMISSION
CORPORATIONS DIVISION

 

 

 

 

 

 

 

 

DO NOT WRITE ABOVE THIS LINE; RESERVED FOR ACC USE ONLY,

ARIZONA CORPORATION COMMISSION CORPORATIONS DIVISION

COVER SHEET

EP E COVER SH OR EACH T
** ORDER COPIES USING A RECORDS REQUEST FORM **

WHAT ARE YOU FILING?

(] New Entity [[] Change to existing entity Re-submission of rejected filing

ENTITY NAME = give the exact name of the corporation as currently shown in A.C.C. records:
Wayside Oasis RV Park LLC

EXPEDITED PROCESSING?

 

VIJYES - add $35 to the filing fee [INO - pay only the filing fee

 

Document filing fees are listed on the bottom of each form or on the fee schedule on our website,
http://ecorp.azec.gov, under the FAQs.

 

PAYMENT:

 

|_} MOD Account #: Total amount to deduct:

 

Cash - do not mall cash, Cash may be used only far In-person submittals.

Checks or money orders - must be made payable to "Arizona Carporation Commission," with all words spelled out and no
abbreviations. Checks must be completely and properly filled out, including the amount sectians, UNACCEPTABLE CHECKS
include: no imprinted or preprinted name and address of the account holder; no imprinted or preprinted check number;
handwritten or stamped names, addresses, or check numbers; temporary checks (new accounts),

Credit cards - may be used for in-person submittals, and for online corporation annual reports, online name reservations, or
online certificates of good standing. We accept only Visa, MasterCard, and American Express.

 

 

 

 

 

 

 

 

 

 

REQUIRED - RETURN DELIVERY OPTION (PLEASE PRINT CLEARLY and select only ONE):
Email — | email address’) shantae@shctaxsolutions.com
OO Pick up | same: vrone
Cail Name:
Address:
Clty: State; Zip: :
Phone: — - 7 a

 

 

DOCUMENTS WILL BE MAILED IF THEY ARE NOT PICKED UP IN A TIMELY MANNER (APPROXIMATELY ONE WEEK)

 

FOR ARIZONA CORPORATION COMMISSION USE ONLY

 

PICK-UP BY: DATE:

 

 

Vlew current processing times at: www.azcc,gov/Divisions/Corporations/document-processing-times.pdf

Chen ADV aaa Arizona Corporation Commilseion — Corporations Division
Page 1 of 1

 

 

 
Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 24 of 27
Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 25 of 27

EXHIBIT C
Oo CO HS WN WO FSF WW NYO

RO RN KR DR RN RO me eee eee eee ee
A SP W NY YF CO OO oO NA DH avn BP WY NO KH OS

Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 26 of 27

Donald L. Myles, Jr., Bar #007464
Josh M. Snell, Bar #021602

Patrick C. Gorman, Bar #028817
JONES, SKELTON & HOCHULI, P.L.C.
40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004

Telephone: (602) 263-1743

Fax: (602) 200-7842
dmyles@jshfirm,com
jsnell@jshfirm.com
pgorman@jshfirm.com
minuteentries(@jshfirm.com

Attorneys for Defendant Owners Insurance
Company

SUPERIOR COURT OF THE STATE OF ARIZONA
COUNTY OF MARICOPA

WAYSIDE OASIS RV PARK, LLC, a limited

liability company,

Plaintiff,

V.

OWNERS INSURANCE COMPANY, a
corporation,

Defendant.

 

 

 

NO. CV2020-090503

DEFENDANT OWNERS INSURANCE
COMPANY’S NOTICE OF FILING OF
NOTICE OF REMOVAL TO FEDERAL
COURT

(Assigned to the Honorable Tracey
Westerhausen)

Defendant, Owners Insurance Company, by and through undersigned counsel and

pursuant to 28 U.S.C. § 1441 et seq., notifies this Court that it filed a Notice of Removal of this

action to the United States District Court for the District of Arizona. A copy of the Notice of

Removal! (exclusive of exhibits) is attached as Exhibit A.

[Tl
///

8187871.1

 
oOo Oo AN Do UT BP W NY

N pO NO BD KN RO Dm wm et
N On FP W NO FH DOD DO DB A DH A FP WD NO K—| OO

 

Case 2:20-cv-00327-SPL Document 1-3 Filed 02/12/20 Page 27 of 27

DATED this 12" day of February, 2020.
JONES, SKELTON & HOCHULI, P.L.C.

By /s/ Patrick C. Gorman

 

Donald L. Myles, Jr.

Josh M. Snell

Patrick C. Gorman

40 North Central Avenue, Suite 2700
Phoenix, Arizona 85004

Attorneys for Defendant Owners Insurance
Company

ORIGINAL of the foregoing electronically filed
this 12" day of February, 2020.

COPY of the foregoing e-mailed
this 12" day of February, 2020, to:

Mark W. Arnett

ARNETT & ARNETT

1120 South Dobson Road, Suite 110
Chandler, Arizona 85286
mark(@arizonainsurancelaw.com
Attorneys for Plaintiff

/s/ Gayle M. Magadan

8187871.1 2

 
